PER CURIAM.
Plaintiff in error has appealed from a judgment entered against her in the trial court. On April 17, 1946, she tiled her brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded with directions. City of Tulsa v. Cockrell, 195 Okla. 518, 159 P. 2d 711.
The cause is reversed and remanded, with directions to vacate the judgment entered for the defendant in error and to grant plaintiff in error a new trial.
HURST, C.J., DAVISON, V.C.J., and RILEY, WELCH, CORN, and LUTTRELL, JJ., concur.